                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

DALE C. DIXON,

       Plaintiff,

v.                                                                Case No. 18-11950

COMMISSIONER OF SOCIAL SECURITY,

     Defendant.
_______________________________________/

       OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTIONS,
 ADOPTING REPORT AND RECOMMENDATION, AND GRANTING DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT

       Plaintiff appeals the denial of Social Security disability benefits. This case was

referred to Magistrate Judge Elizabeth A. Stafford for a report and recommendation.

(ECF No. 3.) Both Plaintiff and Defendant filed motions for summary judgment. (ECF

Nos. 13, 16.) The Magistrate Judge considered these motions and issued a Report and

Recommendation (“R&R”) that recommends denying Plaintiff’s motion and granting

Defendant’s motion, which would affirm the finding made by the administrative law

judge (“ALJ”) that Plaintiff is not disabled. (EFC No. 17.) Plaintiff timely filed two

objections to the R&R, and Defendant filed responses. (ECF No. 18, 19.) After

reviewing the R&R and the parties’ filings, the court concludes that a hearing is

unnecessary. See E.D. Mich. LR 7.1(f)(2). For the following reasons, and the reasons

explained in the R&R, the court will overrule Plaintiff’s objections, grant Defendant’s

motion for summary judgment, and adopt the R&R in its entirety and without alteration.
                                        I. STANDARD

       The filing of timely objections to an R&R requires the court to “make a de novo

determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,

447 U.S. 667 (1980); United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2015);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all the relevant evidence previously reviewed by the magistrate

judge to determine whether the recommendation should be accepted, rejected, or

modified in whole or in part. 28 U.S.C. § 636(b)(1).

                                       II. DISCUSSION

       Plaintiff raises two objections to the R&R. First, Plaintiff challenges the

Magistrate Judge’s interpretation of Drummond v. Commissioner, 126 F.3d 837 (6th Cir.

1997), which addresses the issue of res judicata in the context of multiple Social

Security filings. Second, Plaintiff challenges the Magistrate Judge’s treatment of the

opinions of Plaintiff’s treating medical provider, Dr. Levi. The court will address each

objection in turn.

                                 A. Application of Res Judicata

       Plaintiff originally filed for disability benefits in 2012, alleging April 1, 2011, as an

onset date of disability. (ECF No. 9-3, PageID 119.) In that case, the ALJ determined

that Plaintiff was not disabled and had the residual functional capacity (“RFC”) to

perform sedentary work. (Id. at PageID.122–31.) Plaintiff then filed a second application

for benefits in 2016, alleging June 20, 2016, as the onset date of disability. (ECF No. 9-




                                               2
2, PageID 46.) In that case, the ALJ determined that she was not disabled and had the

RFC to perform light work. (ECF No. 9-2, PageID 51.) This appeal followed.

       In her first objection, Plaintiff argues that the Magistrate Judge erred in finding

that the ALJ who reviewed Plaintiff’s 2016 application was not bound by the RFC

determination made by the ALJ who reviewed Plaintiff’s 2012 application. This

argument fails because it is based on an outdated interpretation of Drummond v.

Comm’r of Soc. Sec., 126 F.3d 837 (6th Cir. 1997).

       The Sixth Circuit held in Drummond that “[w]hen the Commissioner has made a

final decision concerning a claimant’s entitlement to benefits, the Commissioner is

bound by this determination absent changed circumstances.” Drummond, 126 F.3d at

842. Following this decision, the Social Security Administration issued an Acquiescence

Ruling on Drummond:

       When adjudicating a subsequent disability claim with an adjudicated
       period arising under the same title of the Act as the prior claim,
       adjudicators must adopt such a finding from the final decision by an ALJ or
       the Appeals Council on the prior claim . . . unless there is new and
       material evidence relating to such a finding or there had been a change in
       the law, regulations or ruling affecting the finding or the method for arriving
       at the finding.

S.S.R. 98-4(6), 1998 WL 283902 (June 1, 1998).

        In Early v. Comm’r of Soc. Sec., 893 F.3d 929 (6th Cir. 2018), the Sixth Circuit

further clarified that “if an individual . . . files a second application for the same period of

time finally rejected by the first application and offers no cognizable explanation for

revisiting the first decision, res judicata would bar the second application.” Early, 893

F.3d at 933. However, the court emphasized that claims filed during different time

periods are not the “same claim” for purposes of being barred by res judicata. Id.



                                               3
(quoting Groves v. Apfel, 148 F.3d 809, 810 (7th Cir. 1998) (“[A] claim that one became

disabled in 1990 is not the same as a claim that one became disabled in 1994.”).

       Res judicata does not apply in this case. Here, Plaintiff’s 2016 application for

benefits relates to a different onset date of disability than her 2012 application.

Additionally, Plaintiff’s 2016 application contains new evidence, including the normal

results of a May 2016 myocardial perfusion imaging with a stress test, an independent

medical examination conducted by Dr. Bina Shaw, and descriptions of Plaintiff’s ability

to care for her infant grandson and other grandchildren. (ECF No. 17, PageID 1016–17;

ECF No. 9-2, PageID 53.) Because Plaintiff’s 2016 application pertains to a new time

period of disability and contains new evidence, the ALJ was not bound by the RFC

assessment reached by the ALJ who reviewed Plaintiff’s 2012 application. The court will

overrule Plaintiff’s first objection.

                                 B. Treatment of Medical Evidence

       Plaintiff’s second objection to the R&R challenges the Magistrate Judge’s

proposed finding that the ALJ properly discounted the opinions of Plaintiff’s treating

medical provider, Dr. Levi. (ECF No. 18, PageID 1027.) In analyzing the opinions of a

treating source,

       An ALJ is required to give controlling weight to a treating physician’s
       opinion so long as that opinion is supported by clinical and laboratory
       diagnostic evidence not inconsistent with other substantial evidence in the
       record. But if the ALJ concludes that a treating source’s medical opinion is
       not entitled to controlling weight, she must weigh the opinion in light of
       several factors. The ALJ need not perform an exhaustive, step-by-step
       analysis of each factor; she need only provide “good reasons” for both her
       decision not to afford the physician’s opinion controlling weight and for her
       ultimate weighing of the opinion.




                                              4
Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017) (internal citation

omitted).

       Here, Plaintiff argues that the ALJ should have given controlling weight to Dr.

Levi’s medical opinions. (ECF No. 18, PageID 1028.) The Magistrate Judge found that

the ALJ gave good reasons for departing from the opinions of Plaintiff’s treating

physician. (ECF No. 17, PageID 1020.) Specifically, the ALJ explained that “Dr. Levi’s

opinion greatly overstates the claimant’s limitations, given her full strength and steady

gait during examinations, as well as her normal perfusion testing and her care for her

grandson throughout the relevant period.” (ECF No. 17, PageID 1017–19.) The

Magistrate Judge determined that this explanation, coupled with normal assessments

by Doctors Zeig and Gezahegne, were sufficient to give Dr. Levi’s opinion little weight.

(Id., PageID 1020.)

       The court agrees with the Magistrate Judge’s proposed finding that the factors

cited by the ALJ were good reasons to afford little weight to Dr. Levi’s opinions. Thus,

even if additional evidence in the record could support a finding of disability, the court

will not reweigh the evidence considered by the ALJ. See Big Branch Res., Inc. v. Ogle,

737 F.3d 1063, 1074 (6th Cir. 2013) (internal quotations and citations omitted) (“Here,

the [plaintiff] asks us to reweigh the evidence and substitute our judgment for that of the

ALJ. We cannot do so. Even if we would have taken a different view of the evidence

were we the trier of facts, we must affirm the ALJ’s reasonable interpretation.”).

       Plaintiff also argues that the ALJ erred in relying on her provision of constant

care to her young grandson in determining that she is not disabled. (ECF. 18, PageID

1027.) This argument misconstrues the ALJ’s opinion, which must be read as a whole.



                                             5
See Vitale v. Comm’r of Soc. Sec., No. 16-12654, 2017 WL 4296608, at *2 (E.D. Mich.

Sept. 28, 2017) (internal citations omitted) (“The ALJ’s assessment of Dr. Petrilli’s

opinion, read together with the ALJ’s decision as a whole, is sufficiently specific to

indicate the ALJ’s good reasons for determining that Dr. Petrill’s opinion was

inconsistent with the other substantial evidence in the case record.”). Plaintiff’s ability to

care for her grandson is just one of the many factors that assisted the ALJ in evaluating

Plaintiff’s capacity for work. This factor was assessed along with the medical evidence

of Plaintiff’s treating physician and Dr. Shaw and recent medical reports regarding

Plaintiff’s normal myocardial perfusion testing, normal stress test, and sleep apnea

diagnosis. (ECF No. 17, PageID 1019–20.)

       It is appropriate for the ALJ to consider Plaintiff’s ability to care for her grandson

when determining her capacity to work. Walters v. Comm’r of Soc. Sec., 127 F.3d 525,

532 (6th Cir. 1997) (“An ALJ may also consider household and social activities engaged

in by the claimant in evaluating the claimant’s assertion of pain or ailments.”) (citation

omitted); see also McGrath v. Comm’r of Soc. Sec., 2013 U.S. Dist. LEXIS 121063, at

*30–31 (E.D. Mich. Apr. 9, 2013) (“The ALJ concluded that ‘[w]hile this evidence does

not automatically mean the [plaintiff] is capable of performing such tasks for a full

workweek, it generally indicated that the [plaintiff] is capable of performing similar tasks

in the workplace.’”) (citation omitted), R.&R. adopted, No. 12-CV-11267, 2013 WL

4507948 (E.D. Mich. Aug. 23, 2013) (Goldsmith, J.). Plaintiff’s ability to care for her

grandchildren is one piece of evidence the ALJ relied on in discounting the opinions of

Dr. Levi. The court finds no error in the Magistrate Judge’s treatment of Dr. Levi’s

medical opinions.



                                              6
                                                                   III. CONCLUSION

            For the reasons stated above, the court overrules Plaintiff’s objections, grants

Defendant’s motion for summary judgment and adopts Magistrate Judge Stafford’s R&R

in full and without amendment. Accordingly,

            IT IS ORDERED that Plaintiff’s objections (ECF No. 18) are OVERRULED and

that the Report and Recommendation (ECF No. 17) is ADOPTED IN FULL AND

INCORPORATED BY REFERENCE.

            IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment

(ECF No. 16.) is GRANTED and Plaintiff’s Motion for Summary Judgment (ECF No. 13)

is DENIED.

                                                                             s/Robert H. Cleland
                                                                             ROBERT H. CLELAND
                                                                             UNITED STATES DISTRICT JUDGE
Dated: August 13, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 13, 2019, by electronic and/or ordinary mail.

                                                                             s/Lisa Wagner
                                                                             Case Manager and Deputy Clerk
                                                                             (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-11950.DIXON.adopt.ss.rr.HEK.docx




                                                                         7
